DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 12/31/2020 Final Office Action, claims 1-16, 19, 20, and 22-26 were pending.
In Applicant’s 03/31/2021 Reply, claims 15 and 20 were amended. 
Claims 1-16, 19, 20, and 22-26 remain pending.

Remarks and Amendments
	Claims 15, 16, 20, and 22-26 were rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim, et al., Nutrients, 8:532 (08/30/2016):

    PNG
    media_image1.png
    447
    618
    media_image1.png
    Greyscale

	Applicant’s Declaration under 37 CFR 1.130(a) represents an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors. This rejection is withdrawn, because Kim is not prior art under 35 U.S.C. 102(b)(1)(A), which provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; and (2) By the inventor or a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor.
	Claim 19 was rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., Nutrients, 8:532 (08/30/2016):

    PNG
    media_image2.png
    218
    619
    media_image2.png
    Greyscale

Applicant’s Declaration under 37 CFR 1.130(a) represents an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors. This rejection is withdrawn, because Kim is not prior art under 35 U.S.C. 102(b)(1)(A), which provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; and (2) By the inventor or a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor.
No outstanding rejections remain against claims 15, 16, and 19, 20, and 22-26, which are now allowable. As explained in the Restriction Requirement, where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. 
	In this case, Applicant elected process claims, thus, the criteria for rejoinder are not met. This application is in condition for allowance except for the presence of nonelected, withdrawn product claims (claims 1-10) and distinct method claims (claims 11-14), neither of which contain all of the limitations of the allowable method claims (claims 15, 16, and 19, 20, and 22-26). Accordingly, these claims are canceled.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claims 1-14:  Cancel.
	
Conclusion
Claims 15, 16, and 19, 20, and 22-26 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655